Filed Pursuant to Rule 424(b)(3) Registration No.333-159645 SUPPLEMENT NO. 7 DATED NOVEMBER 14, 2012 TO PROSPECTUS DATED MARCH 29, 2012 AMBIENT CORPORATION This document supplements the prospectus dated March 29, 2012, as subsequently amended by Supplement No.1 dated May 16, 2012, Supplement No. 2 dated June 12, 2012, Supplement No. 3 dated June 21, 2012, Supplement No. 4 dated August 16, 2012, Supplement No. 5 dated September 12, 2012 and Supplement No. 6 dated September 24, 2012 by attaching to and making as part of this Prospectus Supplement Ambient Corporation’s Current Report on Form 8-Kfiled with the Securities and Exchange Commission on November 8, 2012 and Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 filed with the Securities and Exchange Commission on November 14, 2012. This Prospectus Supplement is incorporated by reference into the prospectus. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements to the prospectus. NEITHER THE SECURITIES EXCHANGE AND COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED ON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is November 14, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 7, 2012 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23723 98-0166007 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerIdentification No.) 7 WELLS AVENUE, SUITE 11, NEWTON, MASSACHUSETTS, 02459 (Address of principal executive offices, including Zip Code) 617- 332-0004 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 7, 2012, Ambient Corporation (the “Company”) issued a press release announcing its results of operations and financial condition for the three and nine months ended September 30, 2012. A copy of the press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K under this heading, including the related Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth in such a filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Press Release of Ambient Corporation dated November 7, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMBIENT CORPORATION Dated:November 8, 2012 By: /s/John J. Joyce John J. Joyce Chief Executive Officer 3 EXHIBIT 99.1 Investor Contact Michael W. McCarthy mmccarthy@ambientcorp.com (617) 614-6906 Media Contact Joanna Hamblim jhamblin@ambientcorp.com (617) 614-6793 Ambient Corporation Reports Results for the Third Quarter 2012 Newton, MA, November 7, 2012 – Ambient Corporation (NASDAQ: AMBT), provider of a secure, flexible and scalable smart grid communications and applications platform, announced today financial results for the third quarter ended September 30, 2012. Total revenue for the three months ended September 30, 2012 was approximately $10.0 million compared to approximately $16.9 million for the same period in 2011. Total revenue for the nine months ended September 30, 2012 was approximately $33.3 million compared to approximately $44.8 million for the same period in 2011.The decrease in total revenue during the three and nine months ended September 30, 2012 as compared to the same periods in 2011 is the result of the Company’s largest customer’s decision to modify their timelines for installation in the field. Gross margins for the three and nine months ended September 30, 2012 and 2011 were 42% and 44%, respectively.The Company attributed the stability of its gross margins to the commercial scale of production and deployment achieved over the past two years. President and Chief Executive Officer, John J. Joyce, commented, “The strength of our balance sheet is enabling us to make the strategic investments necessary to leverage our differentiated technology in global markets.During the quarter, we released the newest additions to the Ambient product portfolio, the Ambient MicroNode and Ambient MiniNode, as well as our Power Quality Monitoring (AmbientPQM) application.These new products provide utilities with even more flexibility to meet the needs of their grid modernization projects in a cost-effective manner. Recognizing the additional value of our expanded platform, our marquee customer has placed orders for these new products, which we expect to deliver over the next six months.” Mr. Joyce concluded, “We continue to focus on expanding our customer base.An enhanced product offering, proven technology, and strategic additions to our sales organization have helped to substantially increase our opportunities within a relatively short period of time. Interest in our solution is gaining momentum, and we believe we are well positioned to capitalize on such opportunities in the near term.” Research and development expenses for the three and nine months ended September 30, 2012 were $3.9 million and $10.9 million, respectively.Investments in R&D increased $975,000 and $3.2 million, respectively, from three and nine month levels reported in 2011 as a result of additional personnel, consultant expenses and other expenses necessary for the continued development of the Company’s communications nodes, enhancements of the AmbientNMS® (Network Management System), and other product development efforts. Selling, general and administrative expenses for the three months ended September 30, 2012 were approximately $2.9 million, representing an increase of approximately $1.1 million from approximately $1.8 million for the corresponding period in 2011. Selling, general and administrative expenses for the nine months ended September 30, 2012 were approximately $7.1 million, representing an increase of approximately $2.1 million from approximately $5.0 million for the corresponding period in 2011. The increase in selling, general and administrative expenses for the three and nine month periods reported in 2012 resulted from an increase in personnel costs and increased activity regarding our efforts to market the Ambient Smart Grid® communications platform, as well as costs relating to the restatement of our financial statements. Net loss for the three and nine months ended September 2012 was approximately $2.4 million, or $0.15 per share, and $3.8 million, or $0.23 per share, respectively.This compared to net income of approximately $2.4 million, or $0.14 per diluted share, and $8.3 million, or $0.49 per diluted share, for the same periods in 2011.Non-cash expenses included in net loss totaled approximately $2.7 million during the nine months ended September 30, 2012, consisting of depreciation expense, stock-based compensation expense, write-off of deferred finance costs and mark-to-market adjustment of warrant liability. Cash and cash equivalents totaled $15.3 million as of September 30, 2012, compared to $18.0 million at December 31, 2011. Total working capital was $13.4 million as of September 30, 2012, compared to $14.3 million at December 31, 2011. About Ambient Corporation Ambient designs, develops and sells the Ambient Smart Grid® communications platform. The Ambient Smart Grid products and services include communications nodes; a network management system, AmbientNMS®; integrated applications; and maintenance and consulting services.Using open standards-based technologies along with in-depth industry experience, Ambient provides utilities with solutions for their smart grid initiatives. Headquartered in Newton, MA, Ambient is a publicly traded company (NASDAQ: AMBT). More information on Ambient is available at www.ambientcorp.com. Except for historical information, this press release contains statements that may be deemed to be “forward-looking statements” made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These include statements relating to the diversification of our customer base, the introduction of new products, further development and marketing of our communications platform and cultivating projects with potential customers, among others. These forward-looking statements are based upon our current expectations, estimates and projections about our business and our industry and reflect our beliefs and assumptions based upon information available to us at the date of this release. We caution readers that forward-looking statements are predictions based on our current expectations about future events. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Our actual results, performance or achievements could differ materially from those expressed or implied by the forward-looking statements as a result of a number of factors, which could have a material adverse effect on our operations and future prospects including, but not limited to, our ability to retain and attract customers, particularly in light of our dependence on a single customer for substantially all of our revenue; our expectations regarding our expenses and revenue, including our expectations that our research and development expenses and selling, general and administrative expenses may increase in absolute dollars; our material weakness in internal control over financial reporting; anticipated trends and challenges in our business and the markets in which we operate, including the market for smart grid technologies; our expectations regarding competition as more and larger companies enter our markets and as existing competitors improve or expand their product offerings; our plans for future products and enhancements of existing products and market acceptance of these products; realizing expected sales from our backlog of orders; our ability to meet new customers’ quality standards, specifications, process-related performance requirements or delivery schedules; our anticipated cash needs and our estimates regarding our capital requirements; and our anticipated growth strategies. We undertake no obligation to publicly update or revise any forward-looking statements. Further information on the company’s risks and uncertainties is available in our filings with the Securities and Exchange Commission. Ambient®, Ambient Smart Grid® and AmbientNMS® are registered trademarks of Ambient Corporation with the U.S. Patent and Trademark Office.Ambient MiniNode, Ambient MicroNode and AmbientPQM are trademarks of Ambient Corporation. ### 2 AMBIENT CORPORATION BALANCE SHEETS (in thousands, except share and per share data) September 30, December 31, Assets (unaudited) (Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred finance costs - Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Accrued warranty Income taxes payable - 41 Warrant liability Total current liabilities Non-current liabilities Deferred rent - 99 Total liabilities Stockholders' Equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 16,663,720 and 16,567,384 shares issued; and 16,663,720 and 16,557,384 shares outstanding, respectively 17 17 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock; 0 and 10,000 shares at cost - ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 AMBIENT CORPORATION STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Restated) (Restated) Total revenue $ Cost of goods sold Gross profit Operating expenses: Research and development expenses Selling, general and administrative expenses Write-off of deferred financing costs - - - Total operating expenses Operating (loss) income ) ) Interest income, net 3 5 7 17 Mark-to-market adjustment of warrant liability ) Other income 7 - - Total other income (loss) ) (Loss) income before taxes ) ) Provision for income taxes - 54 - Net (loss) income and comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per share (basic) $ ) $ $ ) $ Net (loss) income per share (diluted) $ ) $ $ ) $ Weighted average shares used in computing basic net (loss) income per share Weighted average shares used in computing diluted net (loss) income per share 4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-35259 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 98-0166007 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS 02459 (Address of Principal Executive Office) (Zip Code) 617-332-0004 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes ¨ No þ As of November 13, 2012, there were16,663,720 shares of issuer's common stock, par value $0.001 per share, outstanding. Table of Contents PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as ofSeptember 30, 2012 (Unaudited) and December 31, 2011 (Unaudited and Restated) 4 Consolidated Statements of Operations and Comprehensive Income for the three andnine months ended September 30, 2012 (Unaudited) and three and nine months ended September 30, 2011 (Unaudited and Restated) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 (Unaudited) and September 30, 2011 (Unaudited and Restated) 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 18 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 23 SIGNATURES 24 2 FORWARD LOOKING STATEMENTS The following discussion should be read in conjunction with the financial statements and related notes contained elsewhere in this quarterly report on Form10-Q. We make forward-looking statements in this report, in other materials we file with the Securities and Exchange Commission (the “SEC”) or that we otherwise release to the public, and on our website. In addition, our senior management might make forward-looking statements orally to analysts, investors, the media, and others. These statements are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and 21E of the Securities Exchange Act of 1934, as amended. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings) and demand for our products and services, and other statements of our plans, beliefs, or expectations, including the statements contained in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations", regarding our future plans, strategies and expectations are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “predict,” “expect,” “intend,” “plan,” “project,” “target,” “continue,” “can,” “could,” “may,” “should,” “will,” “would,” and similar expressions. You are cautioned not to place undue reliance on these forward-looking statements because these forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to, our ability to retain and attract customers, particularly in light of our dependence on a single customer for substantially all of our revenue; our expectations regarding our expenses and revenue, including our expectations that our research and development expenses and selling, general and administrative expenses may increase in absolute dollars; our material weakness in internal control over financial reporting;anticipated trends and challenges in our business and the markets in which we operate, including the market for smart grid technologies; our expectations regarding competition as more and larger companies enter our markets and as existing competitors improve or expand their product offerings; our plans for future products and enhancements of existing products; our anticipated cash needs and our estimates regarding our capital requirements; and our anticipated growth strategies. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC, should be considered in evaluating forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. Moreover, we do not assume the responsibility for the accuracy and completeness of these forward-looking statements. We expressly disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AMBIENT CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (Unaudited) September 30, December 31, Assets (Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred finance costs - Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Accrued warranty Income taxes payable - 41 Warrant liability Total current liabilities Non-current liabilities Deferred rent - 99 Total liabilities Stockholders' Equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 16,663,720 and 16,567,384 shares issued; and 16,663,720 and 16,557,384 shares outstanding, respectively 17 17 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock; 0 and 10,000 shares at cost - ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 4 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (Restated) (Restated) Total revenue $ Cost of goods sold Gross profit Operating expenses: Research and development expenses Selling, general and administrative expenses Write-off of deferred financing costs - - - Total operating expenses Operating (loss) income ) ) Interest income, net 3 5 7 17 Mark-to-market adjustment of warrant liability ) Other income 7 - - Total other income (loss) ) (Loss) income before taxes ) ) Provision for income taxes - 54 - Net (loss) income and comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per share (basic) $ ) $ $ ) $ Net (loss) income per share (diluted) $ ) $ $ ) $ Weighted average shares used in computing basic net (loss) income per share Weighted average shares used in computing diluted net (loss) income per share The accompanying notes are an integral part of these financial statements. 5 AMBIENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization Stock-based compensation Write-off of deferred finance costs - Mark-to-market adjustment of warrant liability ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets Accounts payable ) Accrued expenses and other current liabilities Deferred revenue Accrued warranty (3
